EXHIBIT 10.3

 

Advanced BioEnergy, LLC
Unit Appreciation Right Agreement
Amendment NO. 1

This Amendment No. 1 to Unit Appreciation Right Agreement (“Amendment”) is
entered into as of the 4th day of August 2017 by and between Advanced BioEnergy,
LLC, a Delaware limited liability company (the “Company”), and Richard Peterson,
a resident of Minnesota (“Peterson”). Capitalized terms used herein but not
otherwise defined have the meanings set forth in the Original Agreement (as
defined below).

RECITALS:

WHEREAS, the Company granted Peterson the Unit Appreciation Right Agreement
dated as of January 18, 2013 (“Original Agreement”);

WHEREAS, the Company and Peterson have agreed to amend the Agreement in
connection with formalizing unit appreciation right agreements dated as of
January 28, 2015 (“2015 UAR”) and January 27, 2016 (“2016 UAR”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AMENDMENT

1.Section 2 of the Original Agreement is replaced in its entirety with the
following:

2. Expiration.

(a)Notwithstanding any other provision of this Award to the contrary, the UARs
shall immediately expire and be of no further force and effect if the Unit
holders do not approve of the UAR within twelve (12) months after the date of
this Award in accordance with Section 162(m) of the Internal Revenue Code and
regulations promulgated thereunder, regardless of whether a Payment Date has
been deemed to have occurred.

(b)This agreement expires on January 17, 2023.

2.Except as specifically amended herein, all terms and conditions of the
Original Agreement remain in full force and effect.

[SIGNATURE PAGE FOLLOWS]




 

 

--------------------------------------------------------------------------------

EXHIBIT 10.3

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first written above.

COMPANY:

Advanced BioEnergy, LLC

 

 

By: /s/ JD Schlieman

     JD Schlieman

     Chairman of the Board of Directors

 

AGREED TO AND ACCEPTED BY:

GRANTEE:


/s/ Richard Peterson
Richard Peterson

 

 

 